 LABORERSLOCAL 373 (ARROW ENTERPRISES)347Laborers'InternationalUnion of North America,LocalNo. 373, AFL-CIO (Arrow Enterprises)andCharles G. Grodes.Case -6-CB-70142 December 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 6 August 1986 Administrative Law JudgeJamesL.Rose issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counselfilled ananswering brief.The National LaborRelationsBoard has delegat-ed itsauthority in this proceeding to, a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings," andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of theadministrative lawjudge and orders that the Respondent, Laborers'International-Union of North America, Local No.373,AFL-CIO, Pittsburgh, Pennsylvania, its offi-cers,agents,and representatives, shall take theaction set forth in the Order.1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544(1950),eafd. 188F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.There is an ambiguity in the first sentence in sec. II,B, of the judge'sdecision.It is more accurate to state that in the absence of a lawful exclu-sive hiring hall,agreement,there is little question that when a labor orga-nization causes or attempts to causean employernot to hire an employeebecause of conduct protectedby Sec, 7 of the Act, itviolates Sec.8(b)(2).Michael Poprik Esq.,for the General Counsel.StephenM. Schmerin, Esq.,of Pittsburgh, Pennsylvania,for Respondent Local 373.DECISIONSTATEMENT OF THE CASEJAMES L.ROSE,AdministrativeLaw Judge. Thismatter was tried before me on 9 June 1986, at Pittsburgh,Pennsylvania,on the General Counsel's complaint whichalleged that the Respondent labor organization engagedin violations of Section8(b)(l)(A)and (2) of the LaborManagement RelationsAct, 29 U.S.C. § 151 et seq., byattempting to cause and causing Arrow Enterprises torefuse employment to Charles G. Grodes, t the ChargingParty, for reasons proscribed by the Act.The Respondent generally denied the allegations in thecomplaint and contends that none of its officers or agentsengaged in any conduct violative of the Act with regardto the employment, of Grodes for Arrow Enterprises,On the record as a whole,2 including my observationof the witnesses, briefs, and arguments of counsel, I issuethe followingFINDINGS OFFACT AND CONCLUSIONS OF LAWI. JURISDICTIONArrow Enterprises (Arrow, the Employer, or theCompany)is a partnershipowned jointly by Stan R. andBernadineKraly. Arrow is engaged in the constructionindustry principally performing demolition, sandblasting,painting, excavation, and the like. Until 1 June 1985,Arrow had its principal office and place of business inPennsylvania, but since that date has operated out ofStewart, Florida. Arrow continues to perform services inthe construction industry in Pennsylvania and Massachu-setts.The undisputed evidence of record shows that Arrowperformed services under a subcontract with Na-ConServices, Inc. of Norcross, Georgia, from July throughOctober 1985 in the amount of '$52,178, at a project inMassachusetts.Further, the evidence shows, amongother things, that Arrow performed services from Janu-ary through March 1986 in the amount of $90,000, undera subcontract from Tedco Construction Company ofCarnegie, Pennsylvania, to do demolition work in Brid-geville, Pennsylvania (the project at which the events in-volved in this dispute occurred).The undisputed evidence in this matter establishes thatArrow Enterprises is an employer engaged in interstatecommerce in that,at a minimum,it performed services inexcess of $50,000 per annum directly in States other thanthe State of its principal office. I therefore find and con-clude that Arrow Enterprises is an employer engaged ininterstate commerce within the meaning of Section 2(6)and (7) of the Act.Laborers'InternationalUnion of North America,LocalNo. 373, AFL-CIO (the Respondent or, theUnion), is admitted to be, and I find is,, a labor organiza-tion within the meaning of Section 2(5) of the Act.. Theevidence further establishes that in 1986, at least, mem-bers of the Union worked for Arrow Enterprises, and inconnection with such employment were represented bytheUnion. Accordingly,I concludethat the Union is,for purposes of this case, a labor organization represent-ing employees engaged in interstate commerce, and thatthe Board has jurisdiction over the alleged unfair laborpractices.1The caption is amended to reflect an amendment to the complaintmade at the hearing deleting any referenceto One-WayWelding.2Counsel for the General Counsel moved to correct the transcript.Without objection,the transcript is corrected as indicated at Appendix B[omitted from publication].282 NLRB No. 53 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsIn late January 1986,3 Arrow began work as a subcon-tractor for Tedco in Bridgeville, Pennsylvania, to dodemolition work. The project lasted about 6 weeks.According to the credible testimony of Stan R. Kraly,a co-owner and field superintendent for Arrow, on 22January Charles G. Grodes called his office and askedfor a job. Kraly told Grodes to come to the project, thathe would talk to him. -Grodes arrived about 11 p.m. thatevening. Kraly interrogated Grodes about his experiencewith the kind of work Arrow was doing. Kraly testifiedthat Grodes gave the right answers,and then,I said, okay, well, how do you get along with theunion,and John and everyone meaning-I meantJohn McManus the Union's, president). And, hesaid,well, we've had our problems but everything'sokay. So, as -soon as he said that, I decided I'dbetter talk to the union before I hired him.4Kraly went on to testify that the next morning hecalledMcManus, telling him that Grodes' had come outlooking for a job and that he would like to hire Grodes.Kraly testified, "And, John said, no way, no way, he'sproblems, he's got charges against the Local."Although Arrow did not have a contract with theUnion, Kraly nevertheless called the Union, out of cour-tesy and also because the general contractor stated thathe did not want any union problems. Also, apparently, arelated company owned or operated by Kraly does havea contract with the Union, -and in the past Kraly has op-erated union projects and, even,on the project here, paidunion wages.Kraly testified that he refused to hire Grodes follow-ing the conversation with McManus because "I was ex-posing myself to problems if I hired him that I reallydidn't feel I, could afford, and the customers wouldn'ttolerate." Thereafter Kraly told Grodes he ,would not behired because of problems with the Union, which Grodesrevealed to Kraly as being "some sort of charges."'Thereafter Kraly in fact hired other laborers. Then onthe 'night of 14 February Grodes came back, asked howthe job wasgoing, andasked if Kraly needed any helpthat night-that hewas willingto work. The union stew-ard, James O'Leary, took Kraly aside and "he said, basi-cally, that I really ought to think twice about it [hiringGrodes] ° because Grodes is a problem and he gets infights on the job and he'll steal things and he's just aproblem."Although Kraly said at the time that he could not hireGrodes because he had not brought his checkbook, infact he testified that he did not hire Grodes because hecould tell that in the intervening 2 weeks there had beenno change in the Union's attitude toward Grodes.McManus testified, denying the statement attributed tohim by Kraly, although admitting that Kraly in factaAll dates are in 1986 unless otherwise indicated.a Though Grodes' version of this discussion differs in some respects,such are not material,and in any event,I rely on the testimony of Kralyin making the findings herein.called him concerning Grodes. O'Leary similarly deniedthe substance of Kraly's testimony concerning Grodes,but did testify generally to the conversation.In evidence is a charge, dated 9 December 1985, byGrodes against McManus in connection with the wayMcManus, as president, conducteda union meeting on 3December 1985.Although the Union does operate a hiring hall, it isnot exclusive. It is permissible for members to solicit andobtain their own employment. Grodes wasat all timesmaterial a member ingood standing of the Union.B. Analysis and Concluding FindingsThere is little question that when a labor organizationcauses, or attempts to cause an employer not to hire anemployee, it violates Section 8(`X2) of the Act, absent alawful exclusive hiring hall agreement or practice.Car-penters Local 1066 (Bertram Construction Co.),272 NLRB539 (1984). Further, it is clear that dissident intraunionactivity, such as filing charges against a local's president,isprotected by Section 7 of the Act and retaliation byunion officialsagainst amember for having engaged insuch activity is violative of Section 8(b)(1)(A).See, e.g.,Glenn Machine Works,277 NLRB 658 (1985).For the Union to cause, or attempt to cause, an em-ployer not to hire Grodes was a violation of Section8(b)(2), and for the Union to have engaged in such activ-ity in order to retaliateagainsthim because he filed in-traunion charges necessarily was violative of Section8(b)(1)(A).These legal principles are well established.The only question of substance in this case is whetherMcManus told Kraly, in effect, not to hire Grodes, andwhy. Notwithstanding McManus' disclaimer, I concludehe suggested to Kraly not to lure GrodesbecauseGrodes had filed charges.I found Kraly's demeanor to be positive. His testimonywas straightforward, without evasiveness or equivoca-tion, and so far as can be determined from this record, hewas a neutral and unbiased witness. Comparing Kraly'spositivedemeanor with McManus', I conclude thatKraly was more believable and that their discussion oc-'curred in substance as testified to by Kraly. I, specificallydiscreditMcManus' denial.Subsequent to the eventsin this case,Kraly and theUnion had some kind of a dispute involving payments toa fridge benefit fund. Nevertheless, there is nothing inthe examination of Kraly, or the event, which wouldsuggest to me that Kraly did not give honest and candidtestimony with regard to the events of this case.I therefore believe and conclude that about 23 Janu-ary, on inquiry by Kraly, McManus told him not to hireGrodes because "he's problems, he's got chargesagainstthe local."In addition, I find that Kraly's version of his conversa-tion about 14 February with O'Leary, involving hiringGrodes, was substantially as testified to by Kraly. At thetime, O'Leary was an employee but was also an agent ofthe Union in that he was the job steward. Thus, to theextent O'Leary indicated to Kraly that Grodes shouldnot be hired, he was acting as an agent for the Union LABORERSLOCAL373 (ARROW ENTERPRISES)349and at least gave Kraly to believe that the Union's-posi-tion with regard to Grodes had not changed.In ,sum,I conclude that when the opportunity arose,the Union, speaking through its president in the first in-stance, and subsequently the job steward, attempted tocause, andin fact did cause Arrow not to hire CharlesGrodes because Grodes had engaged in activity protect-ed by Section 7 of the Act. I conclude that the activityengaged inby the Union with regard to the employmentof Grodes in January and February 1986 was violative ofSection 8(bXl)(A) and (2) of the Act, and an appropriateremedy will be recommended.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above,occurring inconnection with the Union's representation of employeesof employers engaged in interstate commerce, have aclose, intimate,and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof within-the meaning ofSection2(6) and (7)of the Act.IV. THE REMEDYHaving concluded that the Respondent Union attempt-ed to cause and caused Charles G. Grodes not to behired by Arrow Enterprises, I shall recommend that theRespondent notify Arrow in writing, with a copy toGrodes, that it has no objection' to the hiring of Grodesand that it requests Grodes be hired. The Respondentshall be ordered to make whole Grodes for any loss ofwages or other rights, and benefits he may have sufferedas a result of its action, until Grodes has been hired byArrow or obtains substantially equivalent employmentelsewhere, in accordance with the formula set forth in F.HWWoolworth Co.,90 NLRB 289 (1950), with interest asprovided for inFlorida Steel Corp.,231NLRB 651(1977). See generallyIsis Plumbing Co.,138 NLRB 716(1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5have engaged in activity protected by Section 7 of theAct.(c) In any like or related manner restraining or coerc-ing employees in the exercise _ of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessarey toeffectuate the policies of the Act.(a)Make whole Charles G. Grodes for any losses ofwages or other rights and benefits that he may have suf-fered as a result of the Respondent's action with refer-ence to his employment for Arrow Enterprises, com-mencing 23 January 1986, in the manner set forth in theremedy section above.(b)Notify Arrow that it has no objection to its hiringCharles G. Grodes and requests that Arrow do so.(c)Post at its Local 373 offices and meeting hallscopies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the RegionalDirector for Region 6, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d)Furnish the Regional Director sufficient signedcopies of the attached notice for posting at the premisesand projects of Arrow Enterprises, if it is willing.(e)Notify the Regional Director for Region 6, in writ-ing,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply. For the pur-poses of determining or securing compliance with thisOrder, the Board, oranyof its duly authorized repre-sentatives,mayobtain discovery from the Respondent,its officers, agents, and representatives, or assigns, or anyother person having knowledge concerninganycompli-ance matter, in the manner provided by the FederalRules of Civil Procedure. Such discovery shall be con-ducted under the supervision of the United States courtof appeals enforcing this Order 'and may be had uponany matter reasonably related to compliance with thisOrder, as enforced by the court.ORDERThe Respondent, Laborers' International Union ofNorth America, Local No. 373, AFL-CIO, its officers,agents, and representatives, shall1.Cease and desist from(a)Restraining or coercing employees in the exerciseof the rightsguaranteedthem by Section 7 of the Act,which includes the right to file intraunion chargesagainst officers of the Union.(b)Causing or attempting to causeanyemployer todiscriminate against potential employees because they8 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.B If thisOrder is enforced by a judgment of a UnitedStates court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United 'States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice. 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT restrain or coerce our members in theexercise of rights guaranteed them by Section 7 of theNational Labor Relations Act, including the filing of in-traunion charges against officers of the Local Union.WE WILL NOT cause or attempt to cause any employernot to hire or otherwise discriminate against our mem-bers because they engage in any activity protected bySection7 of the Act.WE WILL NOT in any like or related manner restrain orcoerce our members in the exercise of the rights guaran-teed them by Section 7 of the National Labor RelationsAct.WE WILL make whole Charles G. Grodes for anylosses of wages or other rights and benefits he may havesuffered as a result of our causing Arrow Enterprises notto hire him on 23 January 1986, with interest, until, hehas been hired by Arrow or obtains substantially equiva-lent employment elsewhere.-WE WILL notify Arrow Enterprises, with a copy toCharlesG. Grodes, that we have no objection to itshiring Charles G. Grodes and we request that it do so.LABORERS'INTERNATIONALUNION OFNORTH AMERICA,LocAL No. 373, AFL-CIO